Name: Commission Regulation (EEC) No 1364/92 of 26 May 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5. 92 Official Journal of the European Communities No L 145/83 COMMISSION REGULATION (EEC) No 1364/92 of 26 May 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 f), as last amended by Regulation (EEC) No 1313/92 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 668/92 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (*) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 27 May 1 992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9. 1966, p. 3025/66. (2) OJ No L 162, 26. 6 . 1991 , p. 27. (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 71 , 18 . 3 . 1992, p. 21 . 0 OJ No L 167, 25. 7. 1972, p . 9 . (6) OJ No L 201 , 31 . 7. 1990, p . 11 . o OJ No L 32, 1 . 2. 1992, p. 20. (8) OJ No L 139, 22. 5 . 1992, p. 53. (9) OJ No L 266, 28 . 9 . 1983, p. 1 . No L 145/84 Official Journal of the European Communities 27. 5. 92 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 1 . Gross aids (ECU): I  Spain 17,243 17,250  Portugal 26,323 26,330  Other Member States 17,243 17,250 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 40,59 40,61  Netherlands (Fl) 45,74 45,76  BLEU (Bfrs/Lfrs) 837,26 837,60  France (FF) 136,14 136,20  Denmark (Dkr) 154,84 154,90 I I  Ireland ( £ Irl) 15,153 15,159 I I  United Kingdom ( £) 13,565 13,571 I  Italy (Lit) 30 373 30 385 I  Greece (Dr) 3 924,09 3 920,84 \ I  Spain (Pta) 2 658,50 2 659,53 \ I  Portugal (Esc) 5 674,23 5 674,87 I ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 1 . Gross aids (ECU) :  Spain 18,493 18,500  Portugal 27,573 27,580  Other Member States 18,493 18,500 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,54 43,55  Netherlands (Fl) 49,05 49,07  BLEU (Bfrs/Lfrs) 897,95 898,29  France (FF) 146,01 146,07  Denmark (Dkr) 166,07 166,13  Ireland ( £ Irl) 16,251 16,257  United Kingdom ( £) 14,560 14,565  Italy (Lit) 32 574 32 587  Greece (Dr) 4 239,24 4 235,99  Spain (Pta) 2 847,04 2 848,07  Portugal (Esc) 5 935,08 5 935,71 27. 5. 92 Official Journal of the European Communities No L 145/85 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 1 . Gross aids (ECU): l  Spain 31,539 31,539 I I  Portugal 38,269 38,269  Other Member States 19,839 19,839 I \ 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 46,70 46,70 l  Netherlands (Fl) 52,62 52,62  BLEU (Bfrs/Lfrs) 963,31 963,31  France (FF) 156,64 156,64 l  Denmark (Dkr) 178,15 178,15  Ireland ( £ Irl) 17,434 17,434  United Kingdom ( £) 15,620 15,620  Italy (Lit) 34 945 34 945  Greece (Dr) 4 550,56 4 545,00  Portugal (Esc) 8 164,24 8 163,52  Spain (Pta) 4 812,73 4 812,73 l ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1st period 6 DM 2,055470 2,054650 I Fl 2,314970 2,313640 Bfrs/Lfrs 42,268100 42^41400 FF 6,905020 6,902890 Dkr 7,936780 7,935730 I £Irl 0,769695 0,769580 £ 0,699952 0,699707 Lit 1 547,71 1 550,23 Dr 243,34100 244,89200 Esc 170,57900 171,47500 Pta 128,37200 128,60300 I